UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 31, 2008 TARGA RESOURCES PARTNERS LP (Exact name of registrant as specified in its charter) Delaware 001-33303 65-1295427 (State or other jurisdiction (Commission (IRS Employer of incorporation or organization) File Number) Identification No.) 1000 Louisiana, Suite 4300 Houston, TX 77002 (Address of principal executive office and Zip Code) (713) 584-1000 (Registrants’ telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 8.01. Other Events Item 9.01. Financial Statements and Exhibits EXHIBIT INDEX Exhibit Exhibit Item 8.01.Other Events. On May 21, 2009, we filed a Current Report on Form 8-K which included the balance sheet of Targa Resources GP LLC, the general partner of Targa Resources Partners LP, as of December 31, 2008. On January 1, 2009, Targa Resources GP LLC adopted Statement of Financial Accounting Standards No. 160, “Noncontrolling Interests in Consolidated Financial Statements – an amendment of Accounting Research Bulletin No. 51” (“SFAS 160”). Exhibit 99.1 of this Current Report on Form 8-K contains a consolidated balance sheet of Targa Resources GP LLC as of December 31, 2008 incorporating the requirements of SFAS 160. Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit Number Description Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Exhibit99.1 Audited Consolidated Balance Sheet of Targa Resources GP LLC as of December 31, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TARGA RESOURCES PARTNERS LP By: Targa Resources GP LLC, its general partner Dated: June 1, 2009 By: /s/ John Robert Sparger John Robert Sparger Senior Vice President and Chief Accounting Officer (Authorized signatory and Principal Accounting Officer) EXHIBIT
